DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on February 14th, 2022, claims 19 and 20 have been amended. Claims 1-20 are currently pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the modular input controller” and should be corrected to “the modular input control”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al. (US 2011/0105231 A1) in view of Ironmonger et al. (US 2019/0060746 A1).
Regarding claim 1, Ambinder discloses a controller device comprising:
a controller body wherein the controller body includes one or more interface ports wherein at least one interface port is a control information output port (see fig. 1 and par. [0014], FIG. 1 shows an embodiment of a game controller kit (100) including a game controller (110) and embodiments of four modular control inputs (101-104). The invention is not limited to these control inputs, and others may also be used. Except for the trackball modular control input 102, each modular control input 101-104 includes a top portion (120), a bottom portion (130), and an interface (140) that is connected to the bottom portion 130. The game controller includes a 111), buttons 121 attached to game controller housing 111, socket 151, and socket 152. Socket 151 includes slot 161, and socket 152 includes slot 162); and
a joystick coupled to the controller body (see fig. 1 and par. [0014], modular control input 101).
However, Ambinder does not explicitly disclose wherein an axis control orientation of the joystick relative to the controller body is configurable.
Ironmonger teaches a game controller wherein an axis control orientation of the joystick relative to the controller body is configurable (see fig. 10A, 10B, 10E, and pars. [0125]-[0126], The orientation of the plate 313 with respect to the mounting 318 can be adjusted or altered by rotating the plate 313 about an axis Z extending perpendicularly through the orifice of the socket 324 and hence the respective positions of the highest T and lowest L points of the rim R of the plate 313 can be rotationally adjusted with respect to the mounting 318; The angle of inclination ω (see FIG. 10E) can be adjusted by manipulating the ball mount 328 within the socket 324). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller device of Ambinder to have a configurable joystick as taught by Ironmonger in order to be able to customise their controllers in order to gain increased control in a variety of gaming circumstances (see Ironmonger, par. [0009]).

Regarding claim 2, Ambinder discloses a modular input control wherein the modular input control includes an interface connector region and the interface connector region communicatively couples the modular input control to one of the one or more interface ports (see fig. 2 and par. [0015], Socket 151 includes slot 161 which is shaped to allow any of the interfaces 140 access to a first input port (not shown in FIG. 1) inside game controller housing 111).

Regarding claims 3-5, Ambinder discloses wherein the modular input control includes a directional pad, a single button, or a plurality of buttons (see par. [0019], Modular control input 103 is a directional pad; Also, more types of input controllers than shown in FIG. 1 may be included, such as an analog or digital joystick, accelerometer input, pressure-sensitive button, microphone, and/or the like. A number of different variables are possible with various modular inputs that may be used, by varying different parameters as follows).

Regarding claim 6, Ambinder discloses wherein the one or more interface ports include a first and second interface ports located on opposite sides of the controller body and wherein the modular input control is a first modular input control (see fig. 2 and par. [0033], Game controller 210 is substantially similar to game controller 110 of FIG. 1, except that the slots 261 and 262 are centrally located in the corresponding socket, 251 and 252 respectively).

Regarding claim 7, Ambinder discloses a second modular input control removably attached to the controller body wherein the second modular input control includes an in interface connector region coupled communicatively coupled to the second interface port (see fig. 2 and par. [0019], Although only one of each type of input module is shown below, there may be two of some of the different types of inputs, such as two analog stick input controllers 101).

Regarding claims 8 and 9, Ambinder discloses wherein the first and second modular input controls have different or the same control modalities (see par. [0019], Although only one of each type of input module is shown below, there may be two of some of the different types of inputs, such as two analog stick input controllers 101). 

Regarding claim 10, Ambinder discloses wherein the first and second modular input controls are interchangeable between the first and second interface ports (see par. [0016], The bottom portion 130 of each of the other modular controls inputs may be shaped substantially the same as a trackball, so that they may also be easily inserted manually and easily removed manually from either socket 151 or socket 152).

Regarding claim 11, Ambinder discloses wherein the modular input control is freely rotatable within one of the one or more interface control ports and is operable in any orientation about the axis of rotation (see par. [0022], Another parameter is the degree of freedom, which is the axis on which a particular input may exist. Degree of freedom may apply to rotation and/or translation, depending on the particular type of modular input. Rotation may include relative rotation and/or absolute rotation).

Regarding claim 13, Ambinder discloses wherein the joystick is removably attachable to the controller body wherein the joystick includes an interface connector region and the interface connector region communicatively couples the modular input control to one of the one or more interface ports (see par. [0023], In some embodiments, game controller 111 is a gamepad type controller shaped for use with two hands, and shaped so that socket 151 is positioned for insertion of a modular control input (e.g. 101-104) to be controlled by a user's left thumb, and so that socket 152 is positioned for insertion of a modular control input to be controlled by a user's right thumb, while the user is holding game controller 111 in both hands).

Regarding claims 18 and 19, Ambinder discloses modular input controls that are removably attachable to the controller body and the possibility of additional interface ports (see par. [0032], Although FIG. 1 illustrates an embodiment with two sockets, in some embodiments, there is only one socket, and in other embodiments, there are three or more sockets). 10 of FIG. 1. It can be seen that the left trigger body 6 is mounted below the left bumper 8 and the right trigger body 7 is mounted below the right bumper 9; also see par. [0148], In some embodiments the first and or second paddle levers may comprise a recess or cutaway on an inner surface thereof, the recess or cutaway being provided to receive the wing portion of the third or fourth paddle lever respectively).

Regarding claim 20, Ironmonger teaches a second input control paddle wherein the second input control paddle includes a bent interface tab (see fig. 2, trigger buttons are bent/curved; also see par. [0148], In some embodiments the first and or second paddle levers may comprise a recess or cutaway on an inner surface thereof, the recess or cutaway being provided to receive the wing portion of the third or fourth paddle lever respectively).

Claims 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al. (US 2011/0105231 A1) in view of Ironmonger et al. (US 2019/0060746 A1) and further in view of Case, Jr. (US 2009/0213081 A1).
Regarding claims 12, 14, and 15, the combination of Ambinder and Ironmonger discloses the controller device as discussed above. Ambinder also discloses a plurality of other buttons (see par. [0018], buttons 121 function in a conventional manner as buttons on a normal gamepad type game controller). However, the combination of Ambinder and Ironmonger does not explicitly disclose a modifier button, wherein the modifier button changes a button mapping for the plurality of buttons, wherein the controller is configured to switch X axis control movements with Y axis control movements of the joystick, a button configured to provide a 
Case teaches an input controller including a modifier button, wherein the modifier button changes a button mapping for the plurality of buttons, wherein the controller is configured to switch X axis control movements with Y axis control movements of the joystick, a button configured to provide a command to switch the X axis control movements of the joystick with the Y axis movements of the joystick (see par. [0038], For example, the user may switch from the keyed entry mode to the free motion cursor mode by activating a control key or touch-screen control or virtual control key in the virtual keyboard or by indicating motion on the touchpad to a region beyond that mapped to the keyboard operating mode or that mapped to the free motion cursor operating mode; in essence the claim limitations all relate to switching input functionality which Case teaches by switching from one input functionality to another). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller device of Ambinder and Ironmonger with the ability to modify input functionality as taught by Case in order to have additional functionality without requiring additional buttons (i.e. reducing or eliminating unnecessary buttons) (see Case, par. [0004]).

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambinder et al. (US 2011/0105231 A1) in view of Ironmonger et al. (US 2019/0060746 A1) and further in view of Nicholson (US 2012/0302347 A1).
Regarding claims 16 and 17, the combination of Ambinder and Ironmonger discloses the controller device as discussed above. However, the combination of Ambinder and Ironmonger does not explicitly disclose an expansion interface wherein the expansion interface is a configured to operatively couple with a second controller body and an expansion interface connector wherein the expansion interface connector attachably couples the controller body with a second controller body.
12 and the second portion 20 of the controller 10 in a decoupled configuration. As shown, the first portion 12 includes an interface 50 that mates with a corresponding interface 52 of the second portion 24. In various embodiments of the invention, the interface 50 and interface 52 can include any of various types of medial connector mechanisms which enable coupling and decoupling of the first portion and the second portion 24. The interfaces 50 and 52 may also include various types of electronic connection mechanisms for facilitating electronic communication between the first portion 12 and the second portion 24 when they are coupled together). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the controller device of Ambinder and Ironmonger with the expansion interface of Nicholson in order to provide the user with a richer interactive experience (see Nicholson, par. [0007]).

Response to Arguments
Applicant's arguments filed February 14th, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that the combination of Ambinder, Ironmonger, and Case does not teach or suggest a body wherein an axis control orientation of the joystick relative to the controller body is configurable, the examiner disagrees. Applicant argues that modifying the inclination of the plate or rotating the plate does not control an axis of the thumbstick. However, this conclusion is contrary to Ironmonger’s teachings. Having an inclined thumbstick would necessarily alter the axes on which the thumbstick operates. Looking at figure 10A-10Es of Ironmonger, the thumbstick operates on the X, Y, and Z axes (as shown in figure .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/3/2022